Citation Nr: 1501622	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  13-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for ischemic heart disease, including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965 and from November 1968 to August 1970.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There is an outstanding hearing request, so rather than immediately deciding this claim, the Board is remanding it to the Agency of Original Jurisdiction (AOJ) to schedule this requested hearing.  


REMAND

In his March 2013 substantive appeal to the Board (on VA Form 9), the Veteran requested a videoconference hearing.  But, to date, no such hearing has been scheduled, much less occurred.  While a VA Form 8, Certification of Appeal, completed by the RO suggests the Veteran had canceled his hearing request, neither the physical nor electronic portion of his claims file contains any documentation from him or his representative canceling the hearing he requested.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) and (e) (2014).  

Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand his claim to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2014).


Accordingly, this claim is REMANDED for the following action:

Schedule the Veteran's videoconference hearing at the earliest opportunity (unless he confirms in writing that he no longer wants this hearing).  Assuming he still wants this hearing, notify him of the date, time, and location of it.  Put a copy of this notification letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in the claims file.  

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




